DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN106847956 to MATERIAL INSTITUTE CHINA ACADEMY ENGINEERING PHYSICS (hereinafter MICAEP) (The reference is disclosed in Applicant’s IDS.), and further in view of Huang et al. (US 2018/0374650) hereinafter known as Huang.
With regards to claim 1, MICAEP discloses an all-inorganic perovskite single crystal based radiation detector (Abstract), comprising:
single-crystalline CsPbX3, where X represents Br or Cl (Pg. 4; 2nd full para.)(pg. 4; para. 2-4);
at least one metal anode in electrical communication with the CsPbX3 (pg. 4; 4th full para.);
at least one metal cathode in electrical communication with the CsPbX3 (pg. 4; 4th full para.), wherein the metal of the cathode is selected from gold, platinum, nickel, osmium, palladium, selenium, and alloys of two or more thereof (pg. 4, para. 5; pg. 6, para. 4; pg. 10, para. 1-3; electrodes made of Au  or Ni); wherein the anode and cathode are configured to apply an electric field across the material (p. 10, para. 2 teaches the use of two electrodes for collecting electron-hole pairs on both sides of the single crystal. One with ordinary skill within the art would recognize that an electric field (potential) is commonly applied utilizing two electrodes to cause electron-hole drift for the collection  of the electron-hole pair, which in turn generates an electronic signal to signal processing circuitry.); and
(Abstract; figure 1; page 10, paragraphs 1-3). 
MICAEP does not teach that the metal of the metal anode is selected from the group consisting of gallium, chromium, titanium, indium, indium-calcium alloys, lead, aluminum, magnesium, hafnium, bismuth and alloys of two or more thereof.
In the same endeavor, Huang discloses photoelectronic devices using halide perovskite single-crystal materials (Abstract; [0005]). Huang discloses a two electrodes ([0033]; Fig. 2A; 25, 30). The reference goes on to teach that useful anode materials include any transparent or semi-transparent conductive or semi-conductive material, such as metals or metal films, conductive polymers, carbon nanotubes, graphene, a network of metal nanowires, organic or inorganic transparent conducting films (TCFs), transparent conducting oxides (TCOs), etc. Specific examples of anode materials include titanium (Ti), indium tin oxide (ITO), aluminum (Al), chromium (Cr), and  lead (Pb) [0033].
In view of Huang, it would have been obvious to one of ordinary skill within the art before the effective filing date of the claimed invention to modify the detector of MICAEP with a metal anode comprising of titanium (Ti), indium tin 

With regards to claim 2, MICAEP, in view of Huang, does not specifically disclose the device of claim 1, wherein the metal anode is a gallium anode. However, Huang teaches that the cathode material include gallium. One with ordinary skill within the art would be motivated to employ gallium as the anode based on the reasoning for the rejection of claim 1.

With regards to claim 3, MICAEP, in view of Huang, discloses the device of claim 2, wherein the metal cathode is a gold cathode or a platinum cathode. (Huang; [0033]; platinum cathode)

With regards to claim 4, MICAEP, in view of Huang, discloses the device of claim 3, wherein X represent Br (MICAEP; Pg. 4; 2nd full para.) and the metal cathode is a gold cathode (MICAEP; pg. 4, para. 5; pg. 6, para. 4; pg. 10, para. 1-3; electrodes made of Au  or Ni).

With regards to claim 5, MICAEP, in view of Huang, discloses the device of claim 1, wherein the metal anode is an indium anode. (Huang; [0033])

With regards to claim 6, MICAEP, in view of Huang, discloses the device of claim 1, wherein the metal cathode is a gold cathode or a platinum cathode. (Huang; [0033])

With regards to claim 7, MICAEP, in view of Huang, discloses the device of claim 1, wherein the metal anode is an aluminum anode. (Huang; [0033])

With regards to claim 8, MICAEP, in view of Huang, discloses the device of claim 7, wherein the metal cathode is a gold cathode or a platinum cathode. (Huang; [0033])

With regards to claim 9, MICAEP, in view of Huang, discloses the device of claim 1, wherein the metal anode is a lead anode. (Huang; [0033])

With regards to claim 10, MICAEP, in view of Huang, discloses the device of claim 9, wherein the metal cathode is a gold cathode or a platinum cathode. (Huang; [0033])

With regards to claim 16, MICAEP, in view of Huang, discloses a method for detecting incident radiation using the device of claim 1, the method comprising:
exposing the photoactive, single-crystalline semiconductor to incident gamma radiation and/or nuclear radiation (MICAEP; pg. 9, 3rd para.) , wherein the material absorbs the incident gamma radiation and/or nuclear radiation and electron-hole pairs are generated in the material (MICAEP; pg. 9, 4th para.); and
measuring at least one of the energy or intensity of the absorbed incident gamma radiation by detecting the generated electrons, holes, or both (MICAEP; pg. 10, 3rd para.) (Huang; [0006]).




Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over MICAEP, Huang, and further in view of Huang et al. (US 2018/0374650 presented in Applicant’s IDS.) hereinafter known as Huang II.
With regards to claim 11, MICAEP, in view of Huang, does not disclose the device of claim 1, wherein the metal anode is a magnesium anode.
In the same endeavor, Huang II discloses systems and methods for perovskite single crystal growth (Abstract). The reference discloses a cathode layer comprising of magnesium [0038].
In view of Huang II, it would have been obvious to one of ordinary skill within the art before the effective filing date of the claimed invention to modify the detector of modified MICAEP with a metal anode comprising of magnesium. The motivation is to utilize a magnesium anode that can generate a strong electric field (along with the required cathode material) that would inhibit surface recombination of the electron-hole pair and therefore result in a higher charge collection efficiency.

With regards to claim 12, MICAEP, in view of Huang and Huang II, discloses the device of claim 11, wherein the metal cathode is a gold cathode or a platinum cathode. (Huang; [0033])

Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over MICAEP, Huang, and further in view of Wieczorek et al. (US 2018/0374650) hereinafter known as Wieczorek.
With regards to claim 13, MICAEP, in view of Huang, does not disclose the device of claim 1, wherein the CsPbX3 is intentionally doped with an element having an atomic number in the range from 1 to 83.
Wieczorek discloses a direct X-ray conversion layer comprises a material having a perovskite crystal structure (Abstract). The reference discloses a material having a perovskite structure is AMX3 and further teaches that the material may be additionally doped with a metal ion, preferably doped with a metal ion such as Sn2+ (atomic number is 50), or a rare earth material, such as Eu2+ (atomic number is 63) [0057]-[0058].
In view of Wieczorek, it would have been obvious to one of ordinary skill within the art before the effective filing date of the claimed invention to dope the CsPbX3 material of modified MICAEP with a metal ion such as Sn2+  or Eu2+ . The motivation is to enhance the detection capability of the halide perovskite by providing a scintillator and utilizing the halide perovskite as an indirect conversion detector.

With regards to claim 14, MICAEP, in view of Huang and Wieczorek, does not specifically disclose the device of claim 13, wherein the CsPbX3 has a purity of at least 99.99%, excluding the intentional dopants. However, Huang discloses that single crystals synthesized from the super-saturated solution is unlikely to be free of surface defects, because taking the crystals out of the precursor solution may cause partial decomposition of the surface or contamination by precursors, e.g., attaching of nonstoichiometric precursors [0037]. It would have been obvious to one of ordinary skill within the art to purify the CsPbX3 to at least 99.99% purity before incorporating a dopant. Purifying such radiation detection materials is commonly performed to eliminate defects and/or impurities which can degrade photon detection efficiency.

Claims 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over MICAEP, Huang, and further in view of Saliba et al. (US 2018/0351123) hereinafter known as Saliba.
With regards to claim 15, MICAEP, in view of Huang, does not disclose the device of claim 1, wherein the device is encapsulated in wax or a polymer coating.
[0009] that can be utilized in optoelectronic and photodetector devices [0104]. Saliba discloses that mixed-cation perovskite is encapsulated with a hot-melt polymer foil which provides thermal stability, moisture stability, and stability during operation in the presence of oxygen [0244].
In view of Saliba, it would have been obvious to one of ordinary skill within the art before the effective filing date of the claimed invention to encapsulate the CsPbX3 perovskite compound within a hot-melt polymer foil. The motivation is to protect the compound from environmental conditions such as heat, moisture and oxygen which all can degrade the material. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Don et al. (US 2018/0105743)
Gao et al. (US 2018/0040769)
Irwin et al. (US 2018/0299764)
Birowosuto et al. (US 2020/0209414)
Thirimanne et al. (US 2019/0257959)
Jin et al. (US 2017/0152608)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUGH H MAUPIN whose telephone number is (571)270-1495.  The examiner can normally be reached on M-F 7:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 






/HUGH MAUPIN/           Primary Examiner, Art Unit 2884